 COMFORT SLIPPER CORPORATION183Comfort Slipper CorporationandUnited Shoe Workers of Amer-ica, CIO,Petitioner.Case No. 1-RC-3775.April 15, 1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election 1 dated Janu-ary 12, 1955, an election by secret ballot was conducted on Febru-ary 3, 1955, under the direction and supervision of the RegionalDirector for the First Region, among the employees in the unitfound appropriate in the above-mentioned Decision.Thereafter, atally of ballots was furnished the parties, showing that out of 361voters casting valid ballots, 237 voted for the Petitioner, 109 votedagainst the Petitioner, and 15 cast challenged ballots.On Febru-ary 9,1955, the Employer filed objections to the election.In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation of the Employer's objec-tions and, on February 24, 1955, issued and duly served upon theparties his report on objections, in which he found that the objec-tions were without merit and recommended that they be dismissedand that the Petitioner be certified as the collective-bargaining repre-sentative of the employees in the unit found appropriate.'There-after, the Employer filed timely exceptions to the report on objections.Upon the entire record in this case, the Board finds :1.In its first objection, the Employer alleged that, by fixing Febru-ary 3, 1955, as the date for the election over its objection at a jointconference held on January 26, 1955, it was deprived of sufficient timeto present its case to the employees and counteract the Petitioner'spropaganda and the coercive atmosphere which the Petitioner hadcreated.In his report, the Regional Director found that no evidencewas presented by the Employer that the selection of this date wasprejudicial and that there was no merit in this objection.The Em-ployer excepts to these findings.We agree with the Regional Director's disposition of this objec-tion.The Direction of Election, which issued 3 weeks before theelection, put the Employer on notice that the election would be con-ducted as early as possible but no later than 30 days after its date.Moreover, the Employer had 8 days' notice of the specific date ofi 111 NLRB 188In its exceptionsto the report on objections, the Employermoves to strike the RegionalDirector's report alleging that the Regional Director did not investigate the objections inaccoiilancewith the Boaid's Rules and Regulations in that he failed to investigate todeteimine whether there existed "substantial and material factual issues" Inasmuch asthe Regional Director predicated his findings on the assumption that the facts alleged weretrue, we find no merit in the Employer's motion and hereby deny it.112 NLRB No. 28 r184DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe election.As noted below, the Employer's factual allegationsfail to include any specific facts or incidents which support itsgeneralallegations that a coercive atmosphere existed or that the Union'spreelection campaign propaganda exceeded permissible bounds.Ac-cordingly, we conclude that under the circumstances, the Employerhad ample time to present its views to the employees, and find thatthe Regional Director did not abuse the discretion vested in him inscheduling elections.32. In its second and fourth objections, the Employer alleged, ineffect, that the Petitioner exceeded the proper bounds of campaignpropaganda by knowingly making misrepresentations at a unionmeeting the night before the election as to the Employer's profitsand certain other matters and by claiming in a preelection pamphletto have received pledge cards from a majority of the employees.The Regional Director found that the challenged conduct fell withinthe scope of election propaganda which the Board will not policeor censor, and accordingly found no merit in the objections.TheEmployer excepts to these findings.We believe that these objections are governed by the following rulestated inMerck ct Company, Inc.: 4Absent threats or other elements of intimidation we will notundertake to censor or police union campaigns or consider thetruth or falsity of official union utterances, unless the ability ofthe employees to evaluate such utterances has been so impairedby the use of forged campaign material or other campaign trick-ery that the uncoerced desires of the employees cannot be deter-mined in an election.As for the alleged misrepresentations at the union meeting, whilethe Board does not condone such conduct, there was neither forgery,trickery, nor conduct so misleading as to prevent the exercise of afree choice by the employees in the election.'The Employer con-tends, however, that the rule quoted above is based upon the assump-tion that the Employer has adequate opportunity to answer suchcharges, and that the rule should not be applied in the instant casebecause of the Board's decision inPeerless Plywood Company'pro-hibiting speeches to employees on company time and property duringthe 24-hour period before the election rendered the Employer power-less to counteract the misrepresentations.We reject these conten-8University Metal Products Co Inc,98 NLRB 1194. The Employer contends that itrequiredmore time to rebut the Petitioner's campaign because its employees live in acompact geographical area.Apart from any other consideration,we reject this contentionin view of the availability of the employees to the Employer at the plant during the weekprior to the election.4 104 NLRB 891 at 8928 SeeUnited Aircraft Corporation,103 NLRB 102;Timken-Detroit Azle Company,98NLRB 790.6 107 NLRB 427. COMFORT SLIPPER CORPORATION185tions.In the first place, this rule has been applied even where theconduct complained of occurred a few hours before the election.'Secondly, thePeerless Plywood Companyrule prohibits only one formof last-minute activity by the parties.As stated therein : 8This rule will not interfere with the rights of unions or employ-ers to circulate campaign literature on or off the premises at anytime prior to an election, nor will it prohibit the use of any otherlegitimate campaign propaganda or media. . . . Moreover, therule does not prohibit employers or unions from making cam-paign speeches on or off company premises during the twenty-four hour period if employee attendance is voluntary and on theemployees' own time.Likewise we find nothing objectionable in the Petitioner's refer-ence to pledge cards in a preelection pamphlet.9We find no meritin the Employer's contention that the reference to cards by the Peti-tioner was improper because the Employer did not have access tothem, or that by claiming a majority of the cards, the Petitioner cre-ated the impression that the election was a mere formality because ofan alleged quasiofficial nature of the cards.Election campaignswould be unnecessarily circumscribed, if, as the Employer urges ineffect, parties were prohibited from making use of information un-available to the other side or from making preelection claims of cer-tain victory.Nor do we agree that because the pledge cards may besubmitted to the Board as evidence of representation, they are therebyimparted quasioficial status.We believe that it may be safely leftto the good sense of the voters to evaluate such propaganda.Accord-ingly, we find in agreement with the Regional Director that the fore-going objections are without merit.3.In its third objection, the Employer alleges that a speaker atthe union meeting the night before the election stated that the con-tract copy placed in evidence at the representation hearing containedno clause prohibiting Saturday work.10 In fact, the contract in therecord contains such a clause.We agree with the Regional Director7 Dallas City Packing Company,110 NLRB8 ; International Smelting and Refining Com-pany, Raritan Copper Works,107 NLRB 27. Unlike the situation inN L R. B v TrinitySteel Company,214 F 2d 120(C A 5), relied on by the Employer,there is no allegationthat the employer did not learn of the alleged misrepresentations until after the election.8107 NLRB 427.See alsoOhmite Manufacturing Company,111 NLRB 888;CrownDrug Company,110 NLRB 845.8 The passage,contained in a letter dated January 31, 1955, from the Petitioner to theemployees,reads as follows :The many pledge cards which were signed and returned to our Regional Office inBoston indicatedthatwe have a substantial majority of the employees who wish tohave the United Shoe Workers of America, C. I. O. represent them in bargaining rela-tions with your employer10 In its objection,the Employer initially alleged that the speaker stated that the con-tract copy given the Employer at the hearing was not thesameas that given the Board.However, in its exceptions,the Employer alleges merely that the speaker said the copygiven the Board contained no clause prohibiting Saturday work. V186DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat under the rule stated above, the alleged statement at the unionmeeting falls within the area of campaign propaganda which theBoard will not police and accordingly, find no merit in thisobjection."4.The Petitioner's other objections pertain to matters which werelitigated at the representation hearing and in effect constitute a mo-tion to reconsider the Board's Decision and Direction of Election.As these objections raise nothing which the Board did not consider inreaching its original decision, we agree with the Regional Directorand find them to be without merit.As we have found no merit in any of the Employer's objections orexceptions, we will adopt the Regional Director's recommendationsand will overrule the Employer's objections.Accordingly, as thetally of ballots shows that the Petitioner received a majority of thevalid votes cast,12 we shall certify the Petitioner as the collective-bargaining representative of the employees in the appropriate unit.[The Board certified United Shoe Workers of America, CIO, asthe designated collective-bargaining representative of the employeesin the unit found appropriate.]MEMBER LEEDOM took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.u The Employer contended in its objections and exceptions that the election should beset aside because the Petitioner misled the Board and the Employer by purporting to givethe Employer it copy of the contract placed in evidence while giving it a copy of a differentcontract.However, as it appears that the only alleged difference between the two copiesdoes not in fact exist, we conclude that the Employer was given an accurate copy andfind it unnecessary to consider this contention further12The challenged ballots are insufficient to affect the results of the election.Leisure Lads, Inc.andUnited Textile Workers of America, AFL.Case No. 11-CA-699.April 18,1955DECISION AND ORDEROn October 15, 1954, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed in thatrespect.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.112 NLRB No. 38